Per Curiam,
It was claimed by the plaintiff and testimony was introduced for the purpose of proving that the defendant company was bound to ship the goods in question in a ventilated or other suitable kind of special car; and, not having done so, it is liable in damages for the injury resulting from the excessive heat of the close box car, etc. An examination of the testimony shows that it is insufficient to justify the conclusion that the company was under any such obligation, contractual or otherwise. The shipping receipt contains a clause exempting the carrier from loss or damage by causes beyond its reasonable control .... or by any of the causes incident to transportation, such as chafing, heating, freezing, leakage, .... or any other reason not directly traceable to the negligence of ” its servants. We find nothing in the testimony to take the case out of the operation of this exempting clause. There was no error in refusing to take off the judgment of nonsuit.
Judgment affirmed.